Citation Nr: 0010781	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  97-34 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dysmenorrhea.

2.  Entitlement to service connection for tension headaches.  

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for bursitis of the 
right deltoid.  

5.  Entitlement to service connection for a stomach disorder 
claimed as gastroenteritis.  

6.  Entitlement to service connection for low back strain.  

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

8.  Entitlement to service connection for a bilateral leg 
condition.  

9.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
dysthymic condition claimed as depression with anxiety.  

10.  Entitlement to an initial compensable evaluation for 
hemorrhoids.  

11.  Entitlement to an initial compensable evaluation for 
allergic dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to 
February 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  



The RO granted service connection for hemorrhoids and for 
allergic dermatitis.  Service connection was denied for 
dysmenorrhea, tension headaches, sinusitis, bursitis of the 
right deltoid, a stomach disorder, a bilateral leg condition, 
residuals of low back strain and for PTSD.  The RO found that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for a 
dysthymic disorder.  Finally, the RO granted a separate 10 
percent evaluation based upon multiple, non-compensable, 
service-connected disabilities under the criteria of 
38 C.F.R. § 3.324 (1999).  

The veteran submitted a notice of disagreement in which she 
made clear that she was disagreeing with the adjudication by 
the RO of all the issues covered in the September 1997 rating 
decision, and advised that she was claiming entitlement to 
service connection for gout of the left thumb, left foot, and 
right shoulder.  The RO issued a statement of the case 
addressing all issues with the exception of the denial of 
service connection for dysmenorrhea and a bilateral leg 
disorder, and the grants of service connection for 
hemorrhoids and allergic dermatitis with the assignment of 
noncompensable evaluations.  

In October 1997 the RO denied entitlement to service 
connection for gout of the left thumb and left foot.  The RO 
did not address the claim of service connection for gout of 
the right shoulder.  As this issue has been neither prepared 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

In her November 1997 substantive appeal the claimant 
addressed the issues of the denial of entitlement to service 
connection for tension headaches, sinusitis, a stomach 
disorder, residuals of low back strain, PTSD, and a dysthymic 
disorder claimed as depression.  The Board has construed a 
March 1998 conference report from a Decision Review Officer 
as a timely filed substantive appeal for the claim of 
entitlement to service connection for bursitis of the right 
deltoid.  

The Board notes on a VA Form 9 which was received in November 
1997, the veteran indicated she desired a hearing at the RO 
before a Member of the Board.  

The Board further notes on a VA Form 9 which was received at 
the RO in February 1999, the veteran indicated that she did 
not desire a Board hearing.  The Board finds the veteran, via 
the February 1999 correspondence, has effectively withdrawn 
her request for a hearing before a member of the Board.   

The issues of entitlement to service connection for 
dysmenorrhea and a bilateral leg condition, and entitlement 
to initial compensable evaluations for hemorrhoids and 
allergic dermatitis are addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
tension headaches, sinusitis, bursitis of the right deltoid, 
a stomach disorder claimed as gastroenteritis, and for 
residuals of low back strain are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.  

2.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  

3.  The RO last denied the claim of entitlement to service 
connection for a dysthymic condition claimed as depression 
when it issued an unappealed rating decision in November 
1994.  

4.  The evidence submitted since the November 1994 
determination does not bear directly and substantially upon 
the issue at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSIONS OF LAW

1.  The claims for service connection for tension headaches, 
sinusitis, bursitis of the right deltoid, a stomach disorder 
claimed as gastroenteritis, and for residuals of a low back 
strain are not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  The claim for service connection for PTSD is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Evidence submitted since the November 1994 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for a dysthymic condition claimed as 
depression is not new and material, and the veteran's claim 
for that benefit has not been reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.156(a), 
20.1103 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection claims

Factual Background

Review of the service medical records shows intermittent 
complaints of and treatment for upper respiratory infections 
and urinary tract infections.  In August 1976 the veteran 
complained of anxiety, insomnia and depression.  She was 
having problems with her husband and child.  The assessment 
was situational reaction.  The veteran also sought treatment 
for pain in the left side of her back in August 1976.  She 
reportedly injured the back lifting weights.  The assessment 
was possible muscular strain.  The veteran complained of 
nasal congestion in August 1976.  The assessment was upper 
respiratory infection.  In October 1976, she reported an 
inability to sleep for long periods of time and also a slight 
headache.  Later in the same month a diagnosis of situational 
stress was made.  She complained of an upset stomach in 
December 1976.  The assessment was gastroenteritis.  

In January 1977 the veteran reported problems with stomach 
pains for four days and loose bowel movements.  In February 
1977, she sought treatment for a stomach ache, diarrhea and a 
back ache.  The assessment was enteritis.  In March 1977, she 
complained of pain in the lower back and stomach for five 
days.  The assessment was urinary tract infection.  In April 
1977, she complained of nausea, upset stomach and occasional 
abdominal pain which had been present for three days.  The 
assessment was urinary tract infection and unspecific 
abdominal pain.  A treatment record dated in July 1977 
included an assessment of viral syndrome and gastroenteritis.  
A tension headache was included as an assessment in August 
1977.  

The veteran also sought treatment for pain in the right arm 
and side which had been present for two days.  There was no 
history of trauma to the neck or shoulders.  The assessment 
was right lateral deltoid bursitis and questionable early 
bicipital grove tendinitis.  In September 1977, the veteran 
sought treatment several times for back pain.  One of the 
September 1997 treatment records contains the notation that 
the veteran had been performing heaving lifting.  The 
assessment at that time was low back strain, muscle spasm and 
questionable etiology for back complaints.  Also in September 
1977, the veteran complained that her bowels were hard.  A 
September 1977 X-ray examination of the spine revealed 
minimal curvature which was suggestive of muscle spasm.  A 
separate X-ray examination of the thoracic spine was 
interpreted as being negative.  The veteran was put on 
profile in September 1977 for back pain.  

Gastroenteritis was included as an assessment in March 1978.  
A provisional diagnosis of low back strain was made in June 
1978.  The veteran reported the pain could have been related 
to heavy lifting.  She received physical therapy for the back 
pain.  At the end of the therapy it was noted that her back 
was much better with only slight discomfort.  Physical 
examination revealed that all signs and symptoms were within 
normal limits.  Tension headache was included as an 
assessment in July 1978.  The headache was not associated 
with nausea and vomiting.  The veteran did report 
intermittent spots during the headache.  

In January 1979 it was noted that the veteran requested a 
letter in support of a hardship discharge.  She was 
complaining of sleep difficulties.  Letters associated with 
the service medical records dated in January 1979 indicated 
that she was experiencing insomnia and nervousness due to the 
pressures of having to care for an eight year old son and a 
forty day old son.  It was recommended that she be separated 
from service.  She declined to undergo a separation 
examination in February 1979.  

Records from the veteran's employment at a VA hospital have 
been associated with the claims files.  A medical examination 
conducted in March 1979 included findings that her eyes, 
ears, nose and throat, abdomen, extremities, back and 
neurological and mental health were all normal.  The records 
further document several notifications of traumatic injuries 
received on the job.  In April 1981 she veteran was struck in 
the abdomen.

The veteran was hospitalized at a VA facility from February 
to June 1981.  She was complaining of depression, headaches, 
sleep problems, excessive eating and difficulties with her 
ten year old son.  The pertinent diagnosis was dysthymic 
disorder.  

Private treatment records from Hillcrest Baptist Hospital 
demonstrate that the veteran was hospitalized in July 1982.  
She complained, in pertinent part, of headaches.  It was 
noted that she had observed white spots before her eyes in 
the past.  The impression was dizziness and headaches.  A 
second clinical record included the final diagnosis of severe 
headaches and dizziness probably related to viral illness.  

The veteran was hospitalized at a VA facility in July 1986.  
She was complaining of insomnia, nervousness and a history of 
back problems with a herniated nucleus pulposus.  It was 
noted that the back history dated to an injury in 1983.  The 
pertinent diagnoses were dysthymic disorder and herniated 
lumbar disc.  

Lay statements from the veteran's mother, brother, husband, 
pastor and friends were associated with the claims files in 
September 1986.  The statements attested to symptomatology 
they observed upon her discharge from active duty.  Some of 
the statements noted a change in her behavior prior to and 
subsequent to active duty.  

On VA Form 9 dated in January 1987, the veteran attributed 
her nervousness during service to problems related to the 
impending birth of her second child.  

During a March 1987 RO hearing the veteran testified that her 
first sergeant informed her it was best to obtain a hardship 
discharge or else she would end up in jail.  She reported 
that when she first started in service everything went well.  
She alleged that sometime thereafter, however, everyone 
turned against her for no apparent reason.  She testified 
that he had headaches thinking about her Air Force career.  
She testified that she received some sort of counseling in 
1977.  She reported she began working at the VA hospital in 
Waco, Texas in April 1983.  No medication for nerves had been 
prescribed to her prior to 1986.  She testified as to her 
belief that the symptoms she was experiencing at the time of 
the hearing were the same symptoms she had had continuously 
since active duty.   

A functional capacity evaluation conducted in November 1987 
resulted in a finding that the range of motion of the upper 
extremity and hand were within normal limits.  At the time of 
the examination the veteran's main complaints were left hand 
weakness and loss of functional use.  

A November 1987 disability evaluation was conducted by B. H. 
B., M.D.  The veteran reported that she injured her back on 
January 6, 1983 when she had fallen to the floor while 
attempting to restrain a psychiatric patient.  She complained 
of back pain but the examiner noted the pain did not follow 
any physiologic distribution.  Physical examination was 
conducted and the examiner reported she chose to limit her 
performance during all phases of testing.  She had a normal 
range of motion of the neck and upper extremities.  Her 
performance on physical testing was "extremely 
inconsistent."  The doctor noted that a Computed Tomography 
(CT) scan conducted in 1984 revealed a bulging disc in the 
L4-5 region.  

It was the doctor's opinion that the veteran's disability and 
limitation of function were not the residuals of the January 
1983 injury but were related to her significant use of 
medication.  She was on long term medication such as Talwin 
NX and Halcion, which could significantly affect her 
performance level.  The bulging disc noted on the previous CT 
scan did not represent itself in either her subjective 
complaints of pain which had no physiologic distribution nor 
was it related to the limitation of function which she 
demonstrated.  

An August 1988 disability evaluation conducted by R. A. G., 
M.D., has been associated with the claims files.  The doctor 
was asked to evaluate the veteran's back injury.  The veteran 
reported that she was unable to work since her injury because 
of a jabbing pain in the left hip area and a stinging and 
biting sensation in her low back area.  The doctor opined 
that her current symptoms and condition were not due to an 
injury which occurred on January 6, 1983.  It was the 
doctor's opinion that all symptomatology from the January 
1983 injury ceased two years post injury.  He did not see any 
evidence of significant musculoskeletal disease or impairment 
that would keep her from working.  It was the doctor's 
further opinion that due to the length of time she had not 
been working, rehabilitation to normal working duties was 
psychologically impossible for her.  

Private treatment records dated from June 1983 to October 
1989 from R. L. S., M.D. included pertinent assessments of 
lumbar strain and lumbar disc disease.  The veteran was 
complaining of back pain.  The doctor noted that lumbar disc 
disease can occur from kicks.  

In November 1984, G. N. A., M.D. noted that the veteran had 
been kicked in the ribs in January 1983.  She reported an 
almost immediate increase in migraine headaches which had 
been present prior to the injury.  In April 1985, the doctor 
opined that back symptomatology she was reporting at that 
time was causally related to a work injury in January 1983.  

VA outpatient treatment records have been associated with the 
claims files.  Outpatient treatment records dated in August 
1986 included the notation that the veteran had injured her 
back at work in 1983.  In October 1986, it reported that she 
had injured her back in an automobile accident.  She had a 
pinched nerve in her hip which radiated to the back.   A 
provisional diagnosis of dysthymic disorder was included on 
September and December 1986 clinical records.  Chronic back 
pain and continuous depression were included as assessments 
in July 1987.   Dysthymic disorder was included as a 
diagnosis in January 1988.  

A March 1989 treatment record included the notation that the 
veteran had been receiving mental health clinic treatment 
since her discharge from a hospital in July 1986.  She 
complained of depression, possible auditory hallucinations, 
irritability and back pain.  A separate treatment record 
dated in March 1989 indicated that she had been having 
auditory hallucinations.  It was opined that the previous 
diagnosis of dysthymic disorder was clearly in error.  The 
physician found the correct diagnosis was schizo-affective 
disorder.  A June 1989 record included the opinion that she 
had schizo-affective disorder and had been ill since she was 
in the service.  Schizo-affective disorder was diagnosed in 
October 1989.  She reported she had been hearing voices 
intermittently since 1979.  The diagnosis of schizo-affective 
disorder was made again in December 1989.  She reported 
experiencing hallucinations, delusions and depression.  
Rhinitis was assessed in October 1992.  

In July 1996, anxiety and depression associated with physical 
problems were included as diagnoses.  It was noted that the 
veteran had a long history of pain due to trauma and many 
somatic complaints.  A separate treatment record dated in 
July 1996 included the notation that she hurt her back in 
1983 and had been unable to work since that time.  She also 
had bad headaches.  The pertinent assessments were chronic 
back pain, chronic recurring headaches and history of 
psychiatric illness.  Chronic recurring headaches, chronic 
back pain and history of psychiatric illness were noted in 
October 1996.  A separate treatment record dated in October 
1996 included the notation that she had been involved in a 
car accident in September 1996.  Since that time, she 
reported she had had headaches so severe as to cause nausea, 
vomiting and an inability to get out of bed for three days.  

It was further noted that the veteran had had sinus problems 
for three weeks.  She reported that she experienced chronic 
sinus problems at the same time every year.  In March 1997, 
chronic back pain, chronic headaches, history of PTSD, 
anxiety and depression were diagnosed.  In July 1997 it was 
noted she had been sexually harassed during active duty.  The 
diagnosis at that time was dysthymic disorder with anxiety. A 
pertinent assessment of chronic low back pain, recurring 
headaches and PTSD with dysthymia was made in August 1997.  
In November 1997 she reported that she had difficulties 
talking of her feelings of sexual harassment while in the 
military.  

In January 1998 the veteran reported that she had had chronic 
back pain since an injury in the 1980's.  The assessment was 
exacerbation of chronic low back pain.  A separate treatment 
record dated in January 1998 included the notation that she 
had some military sexual harassment experiences.  A diagnosis 
of non-combat related PTSD was made.  In January 1998, 
assessments of allergic rhinitis and sinusitis, migraine 
headache, chronic low back pain, and PTSD with dysthymic 
disorder were made.  In April 1998 she reported that she had 
injured her hip during active duty.  The pertinent 
assessments were chronic low back pain, migraine and muscle 
tension headache, allergic rhinitis and sinusitis and PTSD 
with dysthymic disorder.  

In May 1998 the veteran reported that she injured her low 
back during active duty when lifting sheet metal and post-
service she was kicked.  She started having headaches during 
active duty and continued to experience them since that time.  
She reported that she had had sinusitis and PTSD since 
entering active duty.  The pertinent assessments were chronic 
low back pain, migraine and muscle tension headache, allergic 
rhinitis and allergic sinusitis and PTSD with dysthymic 
disorder.  

Private treatment records from S. L. M., M.D., a 
psychiatrist, are of record.  In July 1989 the doctor 
reported that the veteran had injured her back six years 
prior and had had trouble ever since.  It was noted that 
prior to the injury, she was unrestricted and could do just 
about anything she wanted to.  The doctor conducted a mental 
status examination.  It was his opinion that she had a 
conversion reaction.  

The veteran had chronic pain syndrome with secondary 
depressive features that amounted to major depression as well 
as generalized anxiety disorder.  The diagnoses were chronic 
severe major depression and generalized anxiety disorder both 
due to chronic pain from a back problem.  In August and 
September 1991, she complained of frontal headaches and back 
pain.  In August 1992, the doctor reported that he was 
treating her for chronic pain and elements of moderate to 
severe, non-psychotic single episode major depression as well 
as generalized anxiety disorder secondary to the chronic 
pain.  The doctor opined that due to the work injury, she 
would have difficulty maintaining any type of work.  

In May 1993 the doctor reported that he had been treating the 
veteran for sequelae of an on the job injury.  In August 1993 
the doctor reported that her work injury had increased in 
symptomatology which also resulted in increased depression.  
In February 1994 she complained of frequent headaches and 
pain in her back.  In April 1994 she complained of headaches.  
In June 1994 she complained of left hip pain which would 
radiate into her back.  Sinus headaches were noted in October 
1995.  

Statements from the veteran were received at the RO in March 
1997.  She described how during active duty co-workers 
commented on her appearance and made sexually oriented 
remarks.  She reported being pinched on the buttocks at one 
time.  She reported trying to obtain help from a doctor but 
was informed that most women in the military went through 
what she was going through.  She reported that she was moved 
from one job to another without reason.  She wrote that on 
another occasion, a technical sergeant attempted to grope her 
breast.  When she informed her first sergeant about what was 
going on, the first sergeant told her she was depressed and 
imagining everything.  The first sergeant also allegedly 
informed her that a hardship discharge was in her best 
interest.  After she became pregnant the harassment 
increased.  On a second statement she reported sexual 
harassment which occurred while she was a VA employee.  She 
wrote that the harassment received at work made her nervous 
and gave her headaches.  She indicated that she failed to 
describe the harassment she experienced at the time of her RO 
hearing because she was scared.  

An April 1997 VA letter shows that the veteran had been 
accepted for treatment in a PTSD program located in Waco, 
Texas.  

Lay statements from the veteran's husband and brother were 
associated with the claims files in June 1997.  The husband 
wrote that his wife informed him of sexual harassment 
problems she had during military service.  He also described 
symptomatology he observed.  Her brother reported that she 
had informed him she had been ill treated during active duty.  

A VA joints examination was conducted in June 1997.  The 
veteran did not remember any subjective complaints regarding 
her right shoulder.  She declined examination of the right 
shoulder.  An X-ray of the right shoulder was interpreted as 
normal.  The diagnosis was history of right shoulder problem 
of unclear etiology.  The examiner was unable to assess the 
disorder any further due to a lack of cooperation.  

A VA miscellaneous neurologic disorders examination was 
conducted in June 1997.  The veteran reported that she had 
had tension headaches but did not remember when they started.  
She reported the headaches were present almost every day.  It 
was noted that she appeared to have a lack of motivation to 
participate fully in the examination.  She declined 
participation in some of the physical examination and also 
evaded or did not answer questions as thoroughly as she 
could.  The examiner noted there appeared to be significant 
functional overlay in the interactions observed.  The 
diagnosis was headaches apparently related to tension.  It 
was noted that she had tension type headaches while in the 
service.  

The report of a June 1997 VA nose and throat examination is 
of record.  The veteran reported she noticed her nose was 
itchy and eyes were watering with periodic headaches while 
working in a warehouse in Oklahoma.  She took pills every 
September for sinus symptoms.  The diagnosis was seasonal 
rhinitis.  

A VA spine examination was conducted in June 1997.  The 
veteran reported she injured her back in 1977 picking up a 
piece of sheet metal.  The examiner noted her back 
examination and mobility examination were suboptimal at best 
with significant functional overlay noted as well as lack of 
effort.  There also appeared to be some evasion on her part 
when it came to performing some of the physical maneuvers.  
It was also noted that she had red nail polish on all ten of 
her toes.  X-rays revealed mild levoscoliosis and some 
asymmetry of L4 with a prominent osteophyte from the anterior 
inferior border of L4.  The diagnosis was complaint of back 
pain.  It was noted that she had a history of disc disease 
related to some kind of injury in 1983.  Extensive review of 
the service records revealed episodes of muscle spasm and 
back strain, but nothing that would explain her current 
symptomatology.  

The veteran underwent a VA stomach examination in June 1997.  
She could not recall any specific subjective complaints other 
than sometimes her bowels did not move.  The diagnosis was 
occasional constipation.  

A VA PTSD examination was conducted in June 1997.  The 
examiner noted the veteran was extremely uncooperative, 
refusing to answer simple questions.  This rendered it 
impossible to obtain accurate pre-military, active duty or 
post military history.  She refused to provide even a general 
description of her pre-military life.  She complained of 
irritability, depression and anger.  The diagnosis was that 
the history available in the medical records did not, in the 
opinion of the examiner, support a diagnosis of PTSD or 
depression secondary to trauma experienced in the military.  
No Axis I diagnosis was made.  

The transcript of a May 1998 RO hearing has been associated 
with the claims files.  The veteran testified that she first 
started having tension headaches during basic training.  She 
reported the headaches were treated during service with 
aspirins and rest.  She alleged she had the headaches since 
active duty.  She testified that the headaches were present 
five to six times per week and varied in intensity from mild 
to migraine.  She reported she also saw little specs in her 
eyes.  She testified she first complained of sinusitis and an 
allergy condition during basic training.  

The veteran reported she received sinus medicine during 
active duty.  She indicated she took the medicine throughout 
her military career.  She testified she first started having 
problems with bursitis while working in supply.  She reported 
she experienced pain in the arm and at times could hardly 
lift the arm.  She further reported her arm had bothered her 
since active duty.  She testified she was treated for 
gastroenteritis from 1976 to 1978.  She reportedly 
experienced pain, gas and a cramp feeling.  She reported she 
did not know when she injured her back.  She testified that 
she had had chronic back pain since active duty up to the 
present time.  With regard to her PTSD claim, she reported 
that several co-workers made derogatory comments about her.  
She testified she informed her first sergeant of the 
situation but he did not do anything.  She attributed her 
anxiety disorder to the harassment she experienced during 
active duty.  She reported she was receiving psychotherapy 
from Dr. M. at a VA facility.  

A VA miscellaneous neurological disorders examination was 
conducted in October 1998.  The veteran reported that she was 
injured on the job while working at a VA hospital in Waco as 
a nurses assistant.  She complained of having headaches for 
twenty years which prevented her from going to work.  She 
denied nausea and vomiting associated with the headaches.  
She would see black and clear spots before her eyes during 
the headaches.  The diagnosis was migraine headache.  

On the report of an October 1998 nose, sinus, larynx and 
pharynx examination it was recorded that the veteran admitted 
to symptoms of sinusitis.  X-rays of the sinus revealed 
mucosal thickening of the left maxillary sinus.  The 
diagnosis was sinusitis.  

The report of an October 1998 VA joints examination has been 
associated with the claims files.  The veteran denied any 
injury to her right shoulder but did have pain, stiffness, 
fatigue and lack of endurance.  X-rays of the right shoulder 
were interpreted as normal.  The diagnosis was tendonitis of 
the right shoulder.  



A VA examination of the large and small intestines was 
conducted in October 1998.  The veteran reported that while 
on active duty she had an episode of constipation and 
diarrhea that was treated with medication.  A barium swallow 
examination was normal.  An upper gastrointestinal 
examination was normal.  The diagnosis was recurrent 
constipation/diarrhea secondary to self-medication ingestion 
with no disease found.  

The report of an October 1998 examination of the spine has 
been associated with the claims files.  The veteran reported 
that she injured her back during active duty but did not 
recall what type of injury it was, when it was or where it 
was.  She also reported that she injured her back in 1983.  
The examiner did not have access to the veteran's claims 
files for the examination.  X-rays of the lumbar spine 
revealed possible degenerative joint disease of the L4-L5 
disc joint.  A CT scan of the lumbar spine was recommended.  
The diagnosis was chronic lumbar spine strain without 
evidence of peripheral neuropathy.  The examiner opined that 
the current back condition was probably not related to an 
injury in-service or related to the intercurrent injury for 
which she received workman's compensation.  

A VA PTSD examination was conducted in October 1998.  It was 
noted that the veteran was fully cooperative during the 
examination and gave complete answers to all questions asked 
of her.  She reported being exposed to continuous and 
significant sexual harassment during active duty and also one 
incident of sexual assault in 1976 or 1977.  The examiner 
reported that he could find no evidence to support a 
diagnosis of PTSD.  There was no impairment of thought 
process or communication, delusions, hallucinations, suicidal 
or homicidal ideation.  Personal hygiene was good as were the 
other basic activities of daily living.  She was well 
oriented to person, place and time.  No significant memory 
loss was noted.  The rate and flow of speech were 
unremarkable.  There was no evidence of panic attacks.  There 
was evidence of depression and depressed mood associated with 
anxiety as well.  She complained of sleep impairment.  

The examiner did find evidence to support a diagnosis of 
dysthymia with anxiety.  It was noted that the veteran was 
being treated for dysthymia.  The examiner found the degree 
to which the dysthymic disorder was related to active duty 
was speculative.  The examiner opined that if it could be 
found that she was treated for anxiety and/or depression 
while in the military, this treatment would support her claim 
of sexual harassment and a sexual assault.  The examiner 
further noted the service history was significantly involved 
in her current symptomatology.  The examiner was unable to 
find documentation of her being treated for anxiety and/or 
depression during active duty.  The diagnosis was dysthymic 
disorder.  

Service Connection Criteria

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an 
injury occurred in service alone is not enough; there must be 
current disability resulting from that condition or injury.  
If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of well-
grounded claims.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  A claim for service-connection for a 
disability must be accompanied by evidence which establishes 
that the claimant currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 .Vet. App. 223, 225 (1992) (absent 
proof of a present disability there can be no valid claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  As the Cohen determination was in effect when the RO 
last reviewed this case, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  See 
Bernard v. Brown,  4 Vet. App. 384 (1993).

Where a veteran served continuously for 90 days or more and 
arthritis, psychosis or peptic ulcer becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Tension Headaches

The Board finds the claim of entitlement to service 
connection for tension headaches to be not well-grounded as 
there is no competent evidence of record demonstrating the 
existence of tension headaches which have been linked to 
active duty.  During active duty, the veteran complained of 
headaches in October 1976 and tension headaches were 
diagnosed in August 1977 and July 1978.  There were no 
further complaints of headaches during the last six months of 
active duty.  No separation examination was conducted.  
However, an employment examination was conducted in March 
1979 at which time there were no pertinent complaints or 
diagnosis noted.  

The next evidence of record of a complaint of a headache was 
included on the report of a hospitalization at a VA facility 
in June 1981.  The veteran reported having headaches at that 
time but no diagnosis was made.  Headaches were again noted 
on a private hospitalization report dated in July 1982 but 
the headaches were attributed to a viral illness.  A June 
1997 VA miscellaneous neurological evaluation resulted in a 
diagnosis of headaches apparently related to tension.  The 
examiner further noted that the veteran had tension type 
headaches during active duty.  The most recent VA 
neurological examination resulted in a diagnosis of migraine 
headaches.  


The veteran has testified to the fact that she has had 
headaches continuously since active duty.  The Board finds 
the veteran is competent to report on the frequency of the 
headaches she experiences.  She is not competent, however, to 
attribute that symptomatology to active duty.  Nor is the 
veteran competent to diagnose what type of headache she 
experienced.  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Symptoms, and not necessarily treatment, are the essence of 
any evidence of such continuity.  Id. at 496.  

The Court has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the "continuity of symptomatology" provision 
of 38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.  The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and her 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  

The Board notes the examiner who conducted the June 1997 
neurological examination diagnosed the veteran's headaches as 
tension headaches.  The examiner also noted that the veteran 
was treated for tension headaches during active duty.  
Despite this notation, the examiner did not link the tension 
headache he diagnosed to active duty.  The examiner also did 
not link the headache symptomatology the veteran alleged was 
present from active duty to the present to the current 
diagnosis of tension headache.  

The Board notes at the time of the most recent VA 
neurological evaluation, a diagnosis of migraine headache was 
made.  The examiner did not relate the migraine headache to 
active duty.  

There is no evidence of record demonstrating that the veteran 
had migraine headaches during active duty.  The examiner did 
not link the veteran's allegations of continuous headache 
symptomatology and his current diagnosis of migraine headache 
to active duty.  

As there is no competent evidence of record which links 
currently diagnosed tension headaches to active duty, the 
claim of entitlement to service connection for tension 
headaches must be denied as not well-grounded.  

The Board notes the veteran performed duties as a nurses 
assistant and thus has some medical training.  The Board 
finds, however, that the veteran is a lay person.  There is 
no evidence of record showing, nor has the veteran claimed 
that she received, specialized training sufficient to qualify 
her as competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Sinusitis

The Board finds the claim of entitlement to service 
connection for sinusitis to be not well-grounded.  While the 
veteran was treated during active duty for upper respiratory 
infections and also reported symptomatology related to the 
sinuses, sinusitis was not included in any of the service 
medical records.  At the time of the employment examination 
conducted in March 1979, the veteran's nose was determined to 
be normal.  

The first competent evidence of record of a diagnosis of 
sinusitis was included in a VA outpatient treatment record 
dated in January 1998.  Sinusitis was again diagnosed in 
April 1998 and May 1998 as evidenced by the VA outpatient 
treatment records.  None of the records which included 
diagnoses of sinusitis linked the disorder to active duty.  
The October 1998 VA examination resulted in a diagnosis of 
sinusitis but the disorder was not linked to active duty.  

The veteran has testified that she has had sinusitis since 
active duty.  The veteran is competent to provide evidence as 
to symptomatology related to her sinuses.  The Board finds, 
however, the veteran is not competent to diagnose the 
disorder or to link it to active duty.  There is no competent 
evidence of record linking sinusitis to active duty nor is 
there competent evidence of record demonstrating a 
relationship between the veteran's current disability and her 
post-service symptomatology and such a relationship is not 
one as to which a lay person's observation is competent.  

As there is no competent evidence of record showing the 
veteran had sinusitis during active duty and as there is no 
competent evidence of record linking the currently diagnosed 
sinusitis to active duty, the claim of entitlement to service 
connection for sinusitis must be denied as not well-grounded.  

Bursitis of the right deltoid

Analysis

The Board finds the claim of entitlement to service 
connection for bursitis of the right deltoid is not well-
grounded as there is no evidence of the current existence of 
bursitis of the right deltoid.  Right lateral deltoid 
bursitis and questionable early bicipital grove tendinitis 
were assessed one time during active duty in August 1977.  No 
further assessments or diagnosis of the disorders were 
included in the service medical records.  The veteran's back 
and extremities were noted to be normal on the report of a 
post-service employment examination conducted in March 1979.  

A functional capacity evaluation conducted in November 1987 
revealed that the range of motion of the veteran's upper 
extremity and hand were within normal limits.  The next 
evidence of record of any complaints of, diagnosis of or 
treatment for a right shoulder disorder was included on the 
report of a June 1997 VA joints examination.  At that time, 
the veteran reported that she did not remember any specific 
complaints regarding her right shoulder.  The diagnosis was 
history of right shoulder problem of unclear etiology.  


The Board notes that tendonitis of the right shoulder was 
found to be present at the time of the most recent VA 
examination.  The disorder was not, however, linked to active 
duty.  The in-service notation of early bicipital groove 
tendonitis was not an actual diagnosis of the disorder but 
was qualified by a question mark on the clinical record. 

The only competent evidence of record of a current right 
shoulder disorder was included on the report of an October 
1998 VA joints examination.  The diagnosis at that time was 
tendonitis of the right shoulder.  The disorder was not 
linked to active duty by the examiner.  

The veteran testified in May 1998 that she started having 
problems with bursitis during active duty which was reflected 
by right arm pain.  She further testified that she had had 
right arm pain since active duty.  However, there is no 
competent evidence of record demonstrating a relationship 
between the veteran's current right shoulder disability and 
her post-service symptomatology and such a relationship is 
not one as to which a lay person's observation is competent.  

As there is no competent evidence of record linking a current 
shoulder disorder to active duty, the claim of entitlement to 
service connection for bursitis of the right shoulder must be 
denied as not well-grounded.  

Stomach disorder claimed as gastroenteritis

The Board finds the claim of entitlement to service 
connection for a stomach disorder claimed as gastroenteritis 
to be not well-grounded as there is no evidence of a current 
disability which has been linked to active duty.  The veteran 
was treated several times during active duty for stomach 
problems diagnosed as gastroenteritis, enteritis and 
unspecific abdominal pain.  However, there is no post-service 
evidence of record of any chronic stomach disorders which has 
been linked to active duty.  

The VA stomach examination conducted in June 1997 diagnosed 
occasional constipation.  The constipation was not linked to 
active duty.  The VA examination of the large and small 
intestines conducted in October 1998 found no evidence of a 
stomach disease.  The examiner opined that the veteran's 
recurrent constipation and diarrhea were the result of self-
medication.  

As there is no evidence of record of a current 
gastrointestinal disability which has been linked to active 
duty by competent evidence, the claim of entitlement to 
service connection for a stomach disorder claimed as 
gastroenteritis must be denied as not well-grounded.  

Low back strain

The Board finds the claim of entitlement to service 
connection for residuals of a low back strain to be not well-
grounded.  The veteran was treated several times during 
active duty for back symptomatology beginning in August 1976.  
In-service diagnoses and impressions of the back 
symptomatology were muscular strain, low back strain and 
muscle spasm.  Low back strain was included as a provisional 
diagnosis in June 1978.  Following the June 1978 provisional 
diagnosis, the veteran underwent physical therapy for the 
back pain.  At the end of the physical therapy, the veteran 
reported her back was much better with only mild discomfort.  
Physical examination revealed all signs and symptoms were 
within normal limits.  X-rays of the back taken during active 
duty were interpreted as being negative.  A back disorder was 
not noted at the time of the veteran's employment examination 
which was conducted in March 1979.  

Numerous clinical records associated with the claims files 
evidence the fact that the veteran reported while seeking 
medical treatment that she injured her back while working in 
1983.  The claims files also include several opinions from 
medical professionals as to the etiology of the veteran's 
back condition.  None of these opinions links the back 
condition to any incident of active duty.  In November 1987, 
B. H. B., M.D. opined that the veteran's current back 
symptomatology was not the result of the 1983 injury but was 
the result of the significant use of medication.  

In August 1988, R. A. G., M.D. opined that the veteran's back 
symptomatology at that time was not the result of a 1983 
injury as all symptomatology from the 1983 injury had ceased 
two years post-injury.  The report of the June 1997 VA spine 
examination, which was based on a review of the service 
medical records, did not link the veteran's current back 
symptomatology to any incident of active duty.  

Finally, the examiner who conducted the October 1998 VA spine 
examination opined that the veteran's current back condition 
was probably not related to an injury in-service or to the 
post-service on the job injury.  The Board finds that all the 
competent evidence of record demonstrates that the veteran's 
current back condition was not related to any incident of 
active duty.  

The Board notes the veteran testified that she had had 
continuous problems with her back since active duty.  While 
the veteran is competent to report on the presence and 
duration of her back symptomatology, she cannot, diagnose a 
back disorder or link the disorder to active duty.  There is 
no competent evidence of record demonstrating a relationship 
between the veteran's current back disability and her post-
service symptomatology and such a relationship is not one as 
to which a lay person's observation is competent.  

The Board notes the vast majority of the veteran's recorded 
comments as to the history of her back condition included in 
clinical records attributes her back condition to a post-
service injury which occurred in 1983.  

The veteran's claims that she has tension headaches, 
sinusitis, bursitis of the right deltoid, a stomach disorder 
claimed as gastroenteritis, and residuals of a low back 
strain are predicated upon her own unsubstantiated opinions.  
As it is the province of trained health care professionals to 
enter conclusions which require medical opinions as to 
causation, Grivois, the veteran's lay opinions are an 
insufficient basis upon which to find these claims well 
grounded. Espiritu, King.  

Accordingly, as well grounded claims must be supported by 
evidence, not merely allegations, Tirpak, the veteran's 
claims for service connection for tension headaches, 
sinusitis, bursitis of the right deltoid, a stomach disorder 
claimed as gastroenteritis, and residuals of a low back 
strain must be denied as not well grounded.

The Board finds that the RO advised the appellant of the 
evidence necessary to establish well grounded claims, and the 
appellant has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground her claims.  38 U.S.C.A. § 5103(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir. 1997).

As the veteran has not submitted well grounded claims for 
service connection for tension headaches, sinusitis, bursitis 
of the right deltoid, a stomach disorder claimed as 
gastroenteritis, and residuals of a low back strain, the 
doctrine of reasonable doubt has no application.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist the appellant in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claims must be fully developed 
prior to determining whether the claims are well grounded, 
and that this requirement is binding on the Board.





The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

In Morton v. West, 12 Vet App 477 (1999), the Court held that 
the Manual M21-1 provisions pertaining to the development of 
claims prior to a finding of well groundedness are 
interpretative, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  

The Court also found that interpretative provisions that are 
contrary to statutes are not entitled to deference, and that 
in the absence of a well grounded claim, VA could not 
undertake to assist a veteran in developing the facts 
pertinent to the claim.



The Board has determined, therefore, in the absence of well 
grounded claims for service connection for tension headaches, 
sinusitis, bursitis of the right deltoid, a stomach disorder 
claimed as gastroenteritis, and residuals of a low back 
strain, VA has no duty to assist the veteran in developing 
her case.  


PTSD

The Board finds the claim of entitlement to service 
connection for PTSD to be well grounded.  In this case, the 
veteran claims to have PTSD as a result of in-service 
personal assaults.  The veteran's testimony with respect to 
her in-service stressors must be accepted as true for the 
purpose of determining whether the claim is well grounded.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).  

Associated with the claims file are several VA outpatient 
treatment records which include diagnoses of PTSD including 
one record dated in January 1998 which diagnosed non-combat 
related PTSD.  It was noted on the January 1998 clinical 
record that the veteran had "some military sexual harassment 
experiences."  This also must be presumed to be credible for 
the limited purpose of establishing whether the claim of 
entitlement to service connection for PTSD is well grounded.  

The Board finds such a diagnosis sufficient to find the claim 
of entitlement to service connection for PTSD to be well-
grounded.  The January 1998 clinical record provides a 
diagnosis of PTSD and a tentative link to active duty by it's 
reference to in-service sexual harassment experiences.  No 
other stressors were included on the January 1998 record.  

The Board finds, however, that the issue of entitlement to 
service connection for PTSD must be remanded for additional 
development which is addressed in the remand portion of this 
decision.  




Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
dysthymic condition claimed as 
depression.  

Factual Background

The evidence which was of record at the time of the November 
1994 rating decision wherein the RO declined to reopen the 
claim of entitlement to service connection for a nervous 
disorder is set out below.

Review of the service medical records shows that in August 
1976 the veteran complained of anxiety, insomnia and 
depression.  She was having problems with her husband and 
child.  The assessment was situational reaction.  In October 
1976 a diagnosis of situational stress was made.  In January 
1978 she was seen at the mental health clinic for personal 
problems.  

In January 1979 it was noted that the veteran requested a 
letter in support of a hardship discharge.  She was 
complaining of sleep difficulties.  Letters associated with 
the service medical records dated in January 1979 indicated 
that she was experiencing insomnia and nervousness due to the 
pressures of having to care for an eight year old son and a 
forty day old son.  It was recommended that she be separated 
from service.  She declined to undergo a separation 
examination in February 1979.  

A March 1979 report of an examination for employment at a VA 
facility is of record.  The veteran's mental health at that 
time was determined to be normal.

The veteran was hospitalized at a VA facility from February 
1981 to June 1981.  She complained of depression, headaches, 
sleep problems, excessive eating and difficulties with her 
son.  The Axis I diagnosis was dysthymic disorder.  

Service connection was originally denied for a nervous 
condition in July 1981.  The RO noted that dysthymic disorder 
was first diagnosed years after the veteran's discharge from 
service.  She was informed of the decision and of her 
procedural and appellate rights via correspondence dated in 
July 1981.  She did not appeal the decision which became 
final in July 1982.  

The veteran was hospitalized at a VA facility in July 1986.  
She was complaining of insomnia and nervousness.  The 
pertinent diagnosis was dysthymic disorder.  

Lay statements were associated with the claims file in 
September 1986.  Some of the statements attested to the fact 
that the veteran changed after serving on active duty.  

The transcript of a March 1987 RO hearing is of record.  The 
veteran testified that she had feelings of hostility, 
insomnia, nervousness and depression during service.  She 
reported that she had psychiatric counseling in 1977 and 
psychiatric testing in 1978.  She alleged she was forced to 
accept a hardship discharge or else she would have been 
dishonorably discharged.  She indicated that her mental 
disorder had not improved and she felt the same way she did 
when she was in the service.  Her husband testified that 
after her discharge from active duty, she would go off into 
deep depressions and fly into rages.  

In January 1988, the Board affirmed the denial of service 
connection for a nervous disorder.  The Board found that a 
chronic nervous disorder, diagnosed as dysthymic disorder, 
was not present during military service.  

VA outpatient treatment records have been associated with the 
claims files.  Dysthymic disorder was noted in January 1988.  
In January 1989, an examiner noted the veteran was schizo-
affective and had been ill since active duty.  In March 1989, 
a diagnosis of schizo-affective disorder was made.  The 
examiner opined at that time that the previous diagnosis of 
dysthymic disorder was clearly in error.  

Private treatment records from S. L. M., M.D. are of record.  
The records demonstrate the veteran was receiving medication 
for depression.  

By rating decision dated in November 1994, the RO found that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for a nervous 
disorder.  The RO noted there was no evidence of treatment 
for a nervous disorder during active duty nor was a medical 
opinion associated with the claims files which related a 
nervous disorder to active duty.  

The evidence added to the record subsequent to the November 
1994 rating decision wherein the RO found new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a nervous condition is 
set out below.  

Additional VA outpatient treatment records have been 
associated with the claims files.  The records include 
notations to the effect that the veteran had variously 
diagnosed mental disorders including dysthymic disorder, PTSD 
and schizoaffective disorder.  

Lay statements from the veteran's husband and brother 
attested to changes they noted in her.  

Additional private treatment records from S. L. M., M.D., 
have been associated with the claims files.  In July 1989 the 
physician opined that the veteran did not have a conversion 
reaction.  He opined that she had major depression and 
generalized anxiety disorder, both of which were due to 
chronic pain from a back condition.  

The report of a June 1997 VA PTSD examination has been 
associated with the claims files.  The examiner noted the 
veteran was extremely uncooperative, refusing to answer 
simple questions.  It was the examiner's opinion that her 
medical records did not support a diagnosis of PTSD or 
depression secondary to trauma experienced in the military.  
No Axis I diagnosis was made.  


The transcript of a May 1998 local RO hearing is of record.  
The veteran attributed her anxiety disorder to harassment she 
experienced during active duty.  

The report of an October 1998 VA PTSD examination is of 
record.  The examiner found no evidence of record to support 
a diagnosis of PTSD.  The examiner did find evidence to 
support a diagnosis of dysthymia with anxiety.  He further 
noted that the degree to which the dysthymic disorder was 
related to service was speculative.  He opined that if it 
could be found that the veteran was treated for anxiety 
and/or depression while in the military, this treatment would 
support her claim of sexual harassment and sexual assault.  
The veteran's service history was significantly involved in 
her current symptomatology.  The examiner was unable to find 
documentation of the veteran being treated for anxiety or 
depression during active duty.  

Criteria 

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991);  38 C.F.R. § 20.1103 (1999).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case where new and material evidence 
had not been submitted that the Board's analysis of whether 
the claims were well grounded constituted a legal nullity).  

Thus, the well groundedness requirement does not apply with 
regard to reopening disallowed claims and revising prior 
final determinations.  Jones v. Brown, 7 Vet. App. 134 
(1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356  (Fed. 
Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins,  12 Vet. 
App. 209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102, 4.3 
(1999).

Analysis

The appellant seeks to reopen her claim of entitlement to 
service connection for a dysthymic condition claimed as 
depression.

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not only previously of record and is not merely cumulative 
of evidence previously of record.

The Board finds new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for a dysthymic condition claimed as depression.  
The claim was last denied in November 1994 at which time the 
RO noted there was no evidence of treatment for a nervous 
disorder during active duty nor was a medical opinion 
associated with the claims files which related a nervous 
disorder to active duty.  



The VA outpatient treatment records associated with the 
claims files subsequent to the November 1994 rating decision 
which are not duplicates of evidence previously considered 
are new but not material.  None of these clinical records 
links a dysthymic condition to active duty.  

The lay statements from the veteran's brother and husband are 
new but not material.  The brother and husband are competent 
to report on symptomatology they observe in the veteran but 
are not competent to diagnose a mental disorder or to 
determine the etiology of any mental disorder.  The 
statements have no probative value as far as they attempt to 
link a mental disorder to active duty.  

The private treatment records from S. L. M., M.D., are new 
but not material.  The physician found that the veteran had 
major depression and generalized anxiety disorder but he 
attributed the disorder to chronic pain from a back 
condition.  The veteran is not service-connected for a back 
condition.  As this evidence does not link a current 
dysthymic condition to active duty, it is not material.  

The report of the June 1997 VA PTSD examination is new but 
not material.  The report does not provide competent evidence 
of the current existence of a dysthymic condition which has 
been linked to active duty.  The evidence actually reinforces 
the denial of service connection for a dysthymic condition as 
the examiner provided a competent opinion to the effect that 
the veteran did not have depression as a result of trauma she 
experienced during active duty.  

The transcript of the May 1998 RO hearing is new but not 
material.  The veteran testified that her anxiety disorder 
was the result of sexual harassment she experienced during 
active duty.  The veteran is competent to report she 
experienced sexual harassment during active duty, but is not 
competent to diagnose a mental disorder or to determine the 
etiology of the mental disorder.  The Board notes the veteran 
performed duties as a nurse.  




However, there is no evidence of record and the veteran has 
not alleged that she received specialized training which 
would make her competent to diagnose a mental disorder or to 
determine the etiology of the mental disorder.  As such, the 
veteran's testimony as to the etiology of her mental disorder 
is without probative weight and is not material to her claim.  

The report of an October 1998 VA PTSD examination is new but 
not material.  The examination report included a competent 
opinion to the effect that the veteran had dysthymic disorder 
and anxiety which was linked to active duty provided there 
was evidence that the veteran was treated for anxiety and/or 
depression during active duty.  However, the examiner noted 
that he was unable to find any evidence of the veteran's 
being treated for dysthymia or anxiety during active duty.  

The examiner also noted such an opinion was speculative.  The 
Board finds this evidence is not material as it does not link 
a current dysthymic condition to active duty.  While the 
examiner noted there might be a link, he further reported he 
was unable to find evidence to link the dysthymia to active 
duty.  

The Court has held that medical opinions expressed in 
speculative terms cannot establish a plausible claim; service 
connection may not be based on resort to speculation or 
remote possibility. See 38 C.F.R. § 3.102 (1998); see also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. 
Appellant. 124, 127 (1998).

The veteran has not submitted additional evidence which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  







As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the new 
Elkins, test, VA must first determine whether the veteran has 
submitted new and material evidence under § 3.156 to reopen 
the claim; and if so, VA must determine whether the claim is 
well grounded based upon a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, 12 Vet. App. 203, 206 (1999); Elkins v. West, 12 
Vet. App. 209, 218-19 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a dysthymic 
condition claimed as depression, the first element has not 
been met.  Accordingly, the Board's analysis must end here.  
Butler, 9 Vet. App. at 171.


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for tension headaches, 
sinusitis, bursitis of the right deltoid, a stomach disorder 
claimed as gastroenteritis, and residuals of a low back 
strain, the appeals are denied.  

The claim of entitlement to service connection for PTSD is 
well grounded.  

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
dysthymic condition claimed as depression, the appeal is 
denied.  



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

Service connection for dysmenorrhea and a 
bilateral leg condition, and initial 
compensable evaluations for hemorrhoids 
and allergic dermatitis.  

Review of the claims file discloses that in September 1997 
the RO, in pertinent part, denied the claims of entitlement 
to service connection for dysmenorrhea and a bilateral leg 
condition.  The RO also granted service connection for 
hemorrhoids and allergic dermatitis with assignment of 
noncompensable evaluations.  The veteran was informed of the 
decision the same month.  She submitted a timely notice of 
disagreement with all issues adjudicated by the RO in the 
September 1997 rating decision.  The statement of the case 
did not include the above issues.  

When there has been an initial RO adjudication of a claim and 
a notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Godfrey v. Brown, 7 Vet. App. At 408-10 
(1995); Archbold v. Brown, 9 Vet. App. 124 (1996); Manlincon 
v. West, 12 Vet. App. 238 (1999).  


Service Connection for PTSD.

Since the veteran's claim of entitlement to service 
connection for PTSD has been found to be well grounded, VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107 (West 
1991).

As reported above, under the provisions for direct service 
connection for PTSD, 60 Fed. Reg. 32807-32808 (1999) 
(codified at 38 C.F.R. § 3.304(f)), service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125 (diagnosis of mental 
disorder); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

In this case, as there is no evidence that the veteran was 
engaged in combat with the enemy or that the claimed stressor 
is related to such combat, there must be corroborative 
evidence of the claimed in-service stressors.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993).

While the claims file includes diagnoses of PTSD, these 
diagnoses of PTSD were based upon reported in-service 
stressors that have not been verified.  Verification of the 
veteran's aforementioned reported in-service stressors is 
necessary.



The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  See Zarycki, supra.  

The sufficiency of the stressor is a medical determination 
and adjudicators may not render a determination on this point 
in the absence of independent medical evidence.  See West; 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As discussed above, the presumption of credibility in King 
applies only to the matter of the well groundedness of the 
claim.  Once all of the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In so doing, the Board has a duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.

It is noted that victims of in-service personal assault may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  However, alternate sources are 
available that may provide credible support to a claim of an 
in-service personal assault.  These include medical or 
counseling treatment records following the incident, military 
or civilian police reports, reports from crisis intervention 
or other emergency centers, statements from confidants such 
as family members, roommates, clergy, or fellow service 
members, or copies of personal diaries or journals.  VA 
Adjudication Manual M21-1 (M21-1), Part III, 5.14(c) 
(February 20, 1996).  

The Court has held that the provisions in M21-1, Part III, 
5.14(c), which address PTSD claims based on personal assault 
are substantive rules which are the equivalent of VA 
regulations.  Cohen; YR v. West, 11 Vet. App. 393, 398-99 
(1998); Patton v. West, 12 Vet App 272 (1999).



The Board finds the RO did not comply with one of the 
development requirements from M21-1, Part III, 5.14(c) by not 
sending the veteran stressor development letters specifically 
tailored for personal assault cases.  The Board further finds 
that the RO did not comply with the provisions in M21-1, Part 
III, 5.14(c) regarding behavior changes.  

Behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor based 
on personal assault.  The RO must determine whether the 
veteran exhibited behavior changes in service.  See M21-1, 
Part III, 5.14(c)(8).  

If there is evidence of behavior changes, it should be 
determined whether these indicate the occurrence of a 
stressor.  Secondary evidence may need interpretation by a 
clinician, particularly if it involves behavior changes, and 
evidence that documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician.  M21-1, Part III, 5.14(c)(9); 
Patton.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to her claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to her claims of 
entitlement to service connection for 
dysmenorrhea and a bilateral leg condition 
and PTSD, and initial compensable evaluations 
for hemorrhoids and allergic dermatitis.  





With reference to the PTSD claim, the 
veteran is advised that this information 
is necessary to obtain supportive 
evidence of the stressful events and that 
she must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  

After obtaining any necessary 
authorization or medical releases, the RO 
should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate, if she has provided 
sufficiently detailed information to make 
such request feasible.  

The RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response from the veteran, the RO 
should obtain all outstanding VA 
treatment records.  

2.  The RO should issue the veteran and 
her representative a statement of the 
case on the issues entitlement to service 
connection for dysmenorrhea and a 
bilateral leg condition, and initial 
compensable evaluations for hemorrhoids 
and allergic dermatitis.  Notification 
should be included advising the veteran 
of the need to file a substantive appeal 
within the requisite period of time if 
she wishes appellate review.

3.  If the RO determines that there is 
evidence of behavior changes at the time 
of an alleged stressor which might 
indicate the occurrence of an in-service 
stressor, or if otherwise deemed 
necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in M21-1, Part III, 
5.14(c)(9).

4.  The RO should then review the file 
and make a specific written 
determination, in accordance with the 
provisions of 38 C.F.R. § 3.304(f) and 
M21-1, Part III, 5.14(c), with respect to 
whether the veteran was exposed to a 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
stressor or stressors established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.

5.  Thereafter, if and only if any 
claimed in-service stressor is 
corroborated by the evidence or if 
otherwise deemed warranted, the veteran 
should be afforded a VA psychiatric 
examination.  The claims file, a separate 
copy of this remand, and a list of the 
stressor(s) found by the RO to be 
corroborated by the evidence must be 
provided to the examiner for review, the 
receipt of which should be acknowledged 
in the examination report.

All findings should be reported in 
detail.  Any further indicated special 
studies should be conducted.  The 
examiners should review the results of 
any testing prior to completion of the 
reports.  

The examiners must express an opinion as 
to the etiology of any mental disorder(s) 
no matter how diagnosed found on 
examination and whether or not the mental 
disorder(s) found is (are) related to 
service, or if preexisting service was 
(were) aggravated in service.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The examiner must determine whether the 
veteran has PTSD and, if so, whether the 
in-service stressor(s) found to be 
established by the RO account for the 
diagnosis.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.

The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  

If PTSD is not diagnosed, yet the 
examiner finds the appellant has other 
psychiatric disorders, the examiner must 
express an opinion as to whether any such 
disorder(s) is or are related to the 
appellant's period of service on any 
basis, to include on the basis of 
aggravation.  

A complete rationale must be given for 
all opinions expressed and the foundation 
for all conclusions should be clearly set 
forth.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD with 
consideration of all pertinent law, 
regulations, Court decision and M21-1, 
Part III, 5.14(c).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case which includes any additional pertinent 
law and regulations.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals





- 47 -




- 1 -


